[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1304

                        UNITED STATES,

                          Appellee,

                              v.

                LUIS ILLAS-PELLOT, a/k/a NAPO,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Domínguez, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.




     Maria H. Sandoval on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Camille Velez-
Rive, Assistant United States Attorney, on brief for appellee.




                         May 9, 2000
           Per Curiam.     After carefully reviewing the briefs

and record on appeal, we affirm the order below.               The grand

jury    indictment    facially    established       probable   cause    to

believe that the appellant had committed a relevant drug

offense punishable by a maximum term of at least ten years.

It thereby triggered the rebuttable presumption that no

conditions of bail could reasonably assure the appellant’s

appearance or the community’s safety.                In addition, the

appellant was charged with a serious           drug crime, the crime

was    allegedly   committed     while   he   was    on   probation    for

another offense, and the government proffered some evidence

about its case.      Although the appellant asserted that he may

have been misidentified, under the circumstances, he failed

to counter the showing that he posed a risk of flight and a

danger to the community.         See United States v. Dillon, 938

F.2d 1412, 1416 (1st Cir. 1991); United States v. Moss, 887

F.2d 333, 337 (1st Cir. 1989); United States v. Jessup, 757

F.2d 378, 384-386 (1st Cir. 1985).

           Affirmed.     Loc. R. 27(c).